Case: 2:19-cv-02006-MHW-EPD Doc #: 30-1 Filed: 09/10/19 Page: 1 of 2 PAGEID #: 322




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



William Burke                                  Case No. 2:2019-cv-02006-MHW-EPD
                      Plaintiff,
                      v.                       JUDGE MICHAEL H. WATSON

James Alex Fields Jr. Et. Al.,
                                               MAGISTRATE JUDGE ELIZABETH A.
                                               PRESTON DEAVERS
                      Defendants.




DECLARATION OF MICHAEL L. FRADIN IN SUPPORT OF PLAINTIFF’S
RESPONSE TO SHOW CAUSE ORDER


        I, Michael L. Fradin, declare as follows:

        1.      I am a member in good standing of the Illinois State Bar and Ohio State Bar. I

 submit this declaration in Response to this Court’s August 27, 2019 Show Cause Order.

        2.      I have personal knowledge of the factual matters set forth in this declaration.

        3.      I am Plaintiff’s counsel in the above referenced case.

        4.      I have been practicing law for over 13 years and this is the most difficult case I

 have worked on with respect to locating defendants.

        5.      I am working with a detective agency to locate and serve the remaining

defendants in this case.

        6.      I am a solo practitioner and a personal matter arose after this case was filed that

limited the time that could be devoted to finding and serving the remaining defendants in this



                                                    1
Case: 2:19-cv-02006-MHW-EPD Doc #: 30-1 Filed: 09/10/19 Page: 2 of 2 PAGEID #: 323




case. Nevertheless, I have spent approximately 45 hours on internet searches, Pacer searches,

communications with other attorneys, and communications with detectives in an attempt to

locate the defendants in this case.

       7.      A private detective has reliable information about the location of Gregory Anglin

and Dillon Hopper (Vanguard America). Serving Gregory Anglin should also effectuate service

on Daily Stormer, Moonbase Holdings, LLC, Morning Star Ministries USA, INC., and Anglin

and Anglin. Personal service has been attempted on Gregory Anglin and Vanguard America via

Hopper and I believe we will be able to serve Gregory Anglin (and his associated entities) and

Dillon Hopper (and thus his associated entity) soon.

       8.      I believe that we have reasonable leads as to the whereabouts of Richard Spencer

and Jason Kessler and anticipate attempting personal service soon.

       9.      Proud Boys were served on August 26, 2019.

       10.     I believe Andrew Anglin may be outside of the United States.

       11.     Service has been attempted on all unserved defendants (other than John and Jane

Does) via certified mail at least once.

       12.     I declare under penalty of perjury that the foregoing is true and correct.

 Executed this September 10, 2019.

                                              s/Michael L. Fradin
                                              Michael L. Fradin,

Michael L. Fradin, Attorney at Law
8401 Crawford Ave. Ste. 104
Skokie, IL 60076
mike@fradinlaw.com




                                                 2
